Citation Nr: 0915890	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia to 
include as secondary to PTSD.

3.  Entitlement to service connection for chronic dermatitis 
claimed as a skin condition to include as secondary to 
service-connected diabetes mellitus.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for hypertension to include as 
secondary to service-connected diabetes mellitus, has been 
received.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right upper extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
left upper extremity.

7.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus.

8.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right foot neuropathy.

9.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left foot neuropathy.

10.  Entitlement to a compensable evaluation for service-
connected diabetic nephropathy.

11.  Entitlement to a compensable evaluation for service-
connected diabetic retinopathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May and June 2007 rating decisions by which the RO 
granted service connection for peripheral neuropathy of the 
upper extremities and denied entitlement to the rest of the 
benefits sought.  Regarding peripheral neuropathy of the 
right and left upper extremities, the Veteran is contesting 
the initial 10 percent evaluations assigned.  

The RO previously denied service connection for hypertension 
by June 2003 rating decision that became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  In its 
present adjudication, the RO denied entitlement to service 
connection for hypertension after determining that sufficient 
new and material evidence to reopen the claim had not been 
received.  Indeed, a previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, the Board is bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  
The Board's discussion is contained in the body of the 
decision below.

The issue of entitlement to an evaluation in excess of 20 
percent for service-connected diabetes mellitus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be advised if any further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy, and no stressor underlying a diagnosis of PTSD is 
confirmed.

2.  Fibromyalgia is not shown to be related to the Veteran's 
active duty service and is not shown to be the proximate 
result of a service-connected disability.

3.  Chronic dermatitis is not shown to be related to the 
Veteran's active duty service or to be the proximate result 
of a service-connected disability.

4.  By June 2003 rating decision, the RO denied the veteran's 
claim of service connection for hypertension; although he was 
sent notice of the RO's decision the following month, the 
Veteran did not file a timely appeal regarding that decision.

5.  The evidence associated with the claims file subsequent 
to the June 2003 rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for hypertension.

6.  The service-connected right upper extremity peripheral 
neuropathy is manifested by no more than mild incomplete 
paralysis.

7.  The service-connected left upper extremity peripheral 
neuropathy is manifested by no more than mild incomplete 
paralysis.

8.  The service-connected right foot neuropathy is manifested 
by no more than mild incomplete paralysis.

9.  The service-connected left foot neuropathy is manifested 
by no more than mild incomplete paralysis.

10.  The service-connected diabetic nephropathy is manifested 
by no more than slightly elevated urea nitrogen and no sign 
of compensable hypertension under Diagnostic Code 7101.

11.  The service-connected diabetic retinopathy is manifested 
by no more than near perfect corrected visual acuity and no 
incapacitation, with active pathology.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2008).

2.  Fibromyalgia was not incurred in or as a result of the 
Veteran's active duty service, and it is not secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3.  Chronic dermatitis was not incurred in or as a result of 
the Veteran's active duty service, and it is not secondary to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

4.  The June 2003 rating decision, which denied the Veteran's 
claim of service connection for hypertension, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 1103 (2008).

5.  New and material evidence to reopen the claim of service 
connection for hypertension has not been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

6.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's service-
connected right upper extremity peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8599-
8515 (2008).

7.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's service-
connected left upper extremity peripheral neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8599-8515 
(2008).

8.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right foot neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

9.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left foot neuropathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic 
Code 8520 (2008).

10.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected diabetic 
nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2008); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7541 (2008).  

11.  The criteria for entitlement to a 10 percent disability 
evaluation for the veteran's service-connected diabetic 
retinopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.84a, Diagnostic 
Code 6099-6006 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)  

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in January and October 2007.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in January 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim of service connection 
for hypertension was previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 2 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  Notice consistent with the Court's mandates 
in Vazquez-Flores was provided in May 2008.  The Board also 
notes that the provisions of Vazquez-Flores do not apply to 
initial rating claims - in this case, the left and right 
upper extremity peripheral neuropathy issues.

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in January 2007, October 2007, and May 2008 
that fully addressed all three notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claims decided herein and of the Veteran's 
and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records and service treatment records.  The Veteran was 
afforded VA medical examinations in furtherance of the 
claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims decided herein.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to 
be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).



PTSD 

The Veteran's service records reflect that he served in 
Vietnam from approximately November 1967 to June 1968.  
According to the DD Form 214, the Veteran was an automatic 
weapons crewman, but the awards and decorations he received 
include none that would denote participation in combat.  
Other service records show that during his time in Vietnam, 
the Veteran was a personnel specialist, squadron leader, and 
supply sergeant.  During a July 2006 psychiatric visit, the 
Veteran indicated that he was a supply sergeant in Vietnam 
and denied involvement in combat or any combat-related 
trauma.  

In December 1967, while in Vietnam, the Veteran's health 
records were screened for medical evidence which might have 
precluded him from having access to classified material.  The 
review revealed no unsuitable information.  A thorough review 
of the service treatment records indicates no psychiatric 
problems.  On separation, in fact, the Veteran explicitly 
denied any psychiatric problems, and no psychiatric 
abnormalities were found pursuant to the separation medical 
examination.

Whether the Veteran suffers from PTSD is uncertain.  The 
record contains diagnoses of PTSD not attributed to any 
specific stressor, but recent evidence suggests that although 
he suffers from adjustment disorder and depression stemming 
from marital strife and divorce, he does not meet the 
criteria for a diagnosis of PTSD.  Nonetheless, the Board is 
charged with viewing the evidence in the light most favorable 
to the Veteran and will assume for the purposes of this 
discussion that he does indeed have a current diagnosis of 
PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilpin, 
supra.

In his October 2006 claim, the Veteran stated that he had 
some friends killed in Vietnam including one, Daniel Raymond 
James, who was from the Veteran's home town.  

He submitted information regarding the 1st Battalion, 44th 
Artillery in 1968.  Service records confirm the Veteran's 
involvement with the foregoing.  The historic evidence 
indicates that the battalion was located in Dong Ha, where in 
1968, it was attached to the 108th Artillery Group.  The 1st 
Battalion of the 44th Artillery was a self-propelled 
automatic weapons battalion.  This is the extent of the 
information provided.  It does not allude to any combat 
operations.

In June 2007, the RO prepared a memorandum regarding formal 
findings on the lack of information required to verify 
stressors in connection with the PTSD claim.  The RO 
determined that the information necessary to verify stressful 
events was insufficient to send to the Joint Services Records 
Research Center (JSRRC).  The memorandum indicated that the 
stressors identified by the Veteran included being under 
fire, seeing dead Marines, morgue detail, and knowing 
soldiers killed in action without stating whether he was a 
witness to those deaths.  The Veteran was requested to 
provide specifics regarding the above mentioned stressors in 
order to enable verification.  He did not supply the 
requested information.  As such, the RO determined that there 
was insufficient information to send the JSRRC, the body that 
verifies alleged PTSD-inducing stressors.

Because the Veteran is not shown to have been involved in 
combat, service connection for PTSD can only be granted if 
there is a verified stressor underlying the diagnosis of 
PTSD.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  The Veteran 
provided stressor information that was insufficiently 
specific for verification purposes.  He was asked to provide 
further information.  He failed to do so.  Thus, assuming 
arguendo that he does suffer from PTSD, service connection 
must be denied because no PTSD-inducing stressor has been 
verified as required under the applicable law and 
regulations.  Id.  The Board observes, moreover, that the 
diagnoses of PTSD found in the record are not linked to any 
specific stressor, and in order for service connection for 
PTSD to be granted, the evidence must reflect that the 
diagnosis of PTSD is related to a verified stressor that 
occurred in service.  Id.  

As apparent from the foregoing discussion, there is no basis 
upon which to grant service connection for PTSD, and service 
connection for PTSD is accordingly denied.  Id.; see also 
38 C.F.R. § 3.303.

In conclusion, this is not a case where the evidence is in 
relative equipoise wherein the Veteran would prevail; rather, 
the preponderance of the evidence reflects no verified PTSD-
inducing stressor, a necessary condition for the granting of 
service connection for that condition.  38 U.S.C.A. § 5107; 
Gilbert, supra.  

Fibromyalgia

The service treatment records do not denote a diagnosis of 
fibromyalgia or symptoms suggestive thereof.  Post-service 
treatment records contain no specific diagnosis of 
fibromyalgia.

The Veteran asserts that his fibromyalgia is related to PTSD.  
Assuming, arguendo, that the Veteran had fibromyalgia, 
service connection on a secondary basis is precluded, as PTSD 
is not a service-connected disability, and in order for 
service connection to be granted on a secondary basis, the 
underlying disability must be service connected.  38 C.F.R. 
§ 3.310.

In order for service connection to be granted, the evidence 
must reflect the presence of a disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires 
current symptomatology at the time the claim is filed in 
order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  Because the Veteran is not shown to 
be suffering from fibromyalgia, service connection for that 
disability cannot be granted under any theory of entitlement.  
38 C.F.R. §§ 3.303, 3.310.

The Board notes that it cannot credit the Veteran's 
assertions regarding the presence or etiology of fibromyalgia 
because he is not shown to possess any medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Skin condition

The service treatment records fail to reflect any 
dermatologic problems.  On March 2002 VA skin examination, 
the examiner saw only vague signs of a rash.  He diagnosed 
Henoch-Schonlein purpura per chart and indicated that whether 
this condition was secondary to the Veteran's service-
connected diabetes mellitus was impossible to say.  Indeed, 
the etiology of the condition was impossible to ascertain and 
could be an allergic reaction, drug induced, or simply a 
chronic condition.

On March 2007 VA medical examination, the examiner diagnosed 
chronic dermatitis of the hands and wrists.  The examiner 
opined that the Veteran's chronic dermatitis was not likely 
due to or aggravated by his service-connected diabetes 
mellitus, as diabetes mellitus was not due to an allergen 
immune condition.  Indeed, according to the examiner, the 
skin condition would present identically with or without 
diabetes mellitus.

As apparent from the discussion above, the Veteran's skin 
condition is not due to or aggravated by his service-
connected diabetes mellitus.  The etiology, moreover, was 
unclear and could not be attributed to any specific cause.  
Thus, service connection for the claimed disability on a 
secondary basis is denied.  38 C.F.R. § 3.310.  Service 
connection for the claimed skin condition is not warranted on 
a direct basis because none of the competent medical evidence 
of record relates the Veteran's skin condition to service.  
38 C.F.R. § 3.303.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's skin condition is neither linked to his active duty 
service nor secondary to his service-connected diabetes 
mellitus.  38 U.S.C.A. § 5107; Gilbert, supra.  

New and Material Evidence 

In a June 2003 rating decision, the RO denied the Veteran's 
claim of service connection for hypertension on the basis 
that it was not secondary to the service-connected diabetes 
mellitus, not incurred within one year of separation from 
service, and was not etiologically related to service.  The 
Veteran was provided notice of the decision and of his 
appellate rights the following month, but he did not file a 
notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2008) (detailing the procedures for 
appealing RO determinations to the Board and the finality of 
RO determinations not timely appealed).  Therefore, the June 
2003 rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the June 2003 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2003 rating 
decision consisted of the service treatment records 
reflecting no diagnosis of hypertension; VA clinical records 
showing diagnoses of hypertension; and a May 2003 VA 
examination report containing a medical opinion that the 
Veteran's hypertension was unrelated to his service-connected 
diabetes mellitus because hypertension and diabetes mellitus 
had their onsets at approximately the same time.

Evidence received subsequent to the June 2003 rating decision 
consists of VA clinical records showing diagnoses of 
hypertension and treatment thereof.

The Board has reviewed the evidence since the June 2003 
rating decision and has determined that it is "new" in that 
it was not of record at the time of the June 2003 rating 
decision.  The aforementioned evidence, however, is not 
"material" because it is not probative of the issue at hand, 
which is whether the Veteran's hypertension is related to 
service, had its onset within a year of separation, or is 
secondary to a service-connected disability.  The newly added 
evidence simply confirms that the Veteran continues to suffer 
from hypertension and that he is seeking treatment for the 
condition.  Such information was previously of record and it 
does not address the etiology of the disorder.  Thus, it does 
not relate to unestablished facts necessary to substantiate 
the Veteran's claim of service connection for hypertension, 
and does not present a reasonable possibility of 
substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of service connection for 
hypertension is not reopened and remains denied.  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen. Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Peripheral neuropathy of the right upper extremity and of the 
left upper extremity 

The veteran's service-connected peripheral neuropathy of the 
right upper extremity has been rated 10 percent disabling by 
the RO under the provisions of Diagnostic Code 8599-8515.  
38 C.F.R. §§ 4.20, 4.27, 4.124a.  Similarly, the veteran's 
service-connected peripheral neuropathy of the left upper 
extremity has been rated 10 percent disabling by the RO under 
the provisions of Diagnostic Code 8599-8515.  Id.

Diagnostic Code 8515 provides a 10 percent disability rating 
for mild incomplete paralysis of the median nerve of the 
major and minor hands; a 30 percent disability rating and a 
20 percent disability rating for moderate incomplete 
paralysis of the median nerve of the major and minor hands 
respectively; and 50 and 40 percent disability ratings for 
severe incomplete paralysis of the median nerve of the major 
and minor hands respectively.  A 70 percent and 60 percent 
disability ratings are provided for complete paralysis of the 
major and minor hands respectively with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. § 
4.124a.

On VA examination in March 2007, the Veteran indicated that 
he was right handed.  He described tremors, numbness, 
paresthesias and pain associated with the upper extremities.  
Objectively, the examiner noted that the biceps and 
brachioradialis were affected.  Muscle strength was five and 
there was no motor functional impairment bilaterally.  As to 
the nerves, the median, radial and ulnar nerves were 
involved.  Vibration was normal bilaterally as was pain, 
light touch, and positive sense.  There was no muscle atrophy 
bilaterally, no abnormality of muscle bulk bilaterally, and 
no joints were affected by the upper extremity nerve 
disorder.  There was no paralysis.  The examiner diagnosed 
bilateral upper extremity peripheral neuropathy and 
superimposed bilateral carpal tunnel syndrome, right worse 
than left.   

Based on the evidence of record, the Board is of the opinion 
that the Veteran's bilateral upper extremity peripheral 
neuropathy is no more than mild in nature.  Sensation is 
complete, function is not impaired, and strength is 5 
bilaterally.  Under such circumstances, no more than mild 
incomplete paralysis is present in the right and left upper 
extremities, and no more than a 10 percent evaluation is 
warranted for either the service-connected right or left 
upper extremity peripheral neuropathy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  The Board observes that the Veteran's 
disability picture regarding peripheral neuropathy of the 
upper extremities does not appear to have fluctuated over the 
appellate period, and a staged rating need not be considered.  
Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board 
finds that there has been no showing by the Veteran that 
either the right or left upper extremity peripheral 
neuropathy has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  His symptoms are contemplated by the Rating 
Schedule.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision regarding peripheral neuropathy of either the right 
or left upper extremity.

Right foot neuropathy and left foot neuropathy 

The veteran's service-connected right foot neuropathy has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 8520.  38 C.F.R. § 4.124a.  
Similarly, the Veteran's left foot neuropathy has been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 8520.  Id.  

Diagnostic Code 8520 provides the rating criteria for 
evaluation of paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability evaluation; moderate incomplete paralysis warrants 
a 20 percent disability evaluation; moderately severe 
incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.

On VA examination in March 2007, the Veteran complained of 
lower extremity numbness and pain.  The affected muscles were 
the gastrocnemius and soleus bilaterally.  Muscle strength 
was five bilaterally.  There was no motor function 
impairment.  The affected nerves were the tibial and peroneal 
bilaterally.  Regarding those nerves, the examination was 
normal with the exception of light touch, which was 
decreased.  Bilateral plantar flexion was normal.  There was 
no atrophy or abnormal muscle tone or bulk.  Gait was normal.  
No lower extremity joints were implicated bilaterally.  
Testing was consistent with peripheral neuropathy.  The 
examiner diagnosed bilateral lower extremity peripheral 
neuropathy.

Pursuant to the foregoing, a 20 percent evaluation is not 
warranted with respect to either lower extremity because the 
Veteran's symptomatology does not rise to the level of 
moderate incomplete paralysis.  Muscle strength has been 
assessed as five, no joints are implicated, and there is no 
motor impairment.  The Veteran appears to have full use of 
the lower extremities.  Under such circumstances, the Board 
finds that the service-connected incomplete paralysis does 
not constitute a moderate disability.  As such, a 20 percent 
rating is not warranted with respect to either extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Veteran's disability picture with regarding to either 
lower extremity does not seem to have fluctuated during the 
appellate period, and a staged rating need not be considered.  
Hart, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either the 
service-connected right neuropathy or the left foot 
neuropathy has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  His symptoms are contemplated by the Rating 
Schedule.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, supra; Shipwash, 8 
Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision regarding either foot.



Diabetic nephropathy

The veteran's service-connected diabetic nephropathy has been 
rated noncompensably disabling by the RO under the provisions 
of Diagnostic Code 7541.  38 C.F.R. § 4.115b.  

38 C.F.R. § 4.115b, Diagnostic Code 7541, pertaining to renal 
involvement in diabetes mellitus, sickle cell anemia, 
systemic lupus erythematosus, vasculitis, or other systemic 
disease processes, provides that the disability is rated as 
renal dysfunction.

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN [blood urea 
nitrogen] more than 80mg% [milligrams per 100 milliliters]; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating.  Renal 
dysfunction that is characterized by persistent edema and 
albuminuria with BUN of 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or a limitation of exertion 
warrants an 80 percent rating. Renal dysfunction with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101 warrants a 60 percent 
rating.  Renal dysfunction where albumin is constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101 warrants a 30 
percent rating.  Renal dysfunction with albumin and casts 
with history of acute nephritis; or, hypertension that is 
noncompensable under Diagnostic Code 7101 is noncompensably 
disabling.  38 C.F.R. § 4.115a (2008).  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104 (2008).

A review of the record indicates that a compensation 
evaluation for hypertension would not be warranted.  For 
example, in November 2006, the Veteran telephoned VA to 
report the following recent blood pressure readings: 127/69, 
127/72, 130/65, 143/80, 160/75, 145/72, 127/73, 128/76, 
140/80.  On examination in March 2007, blood pressure was 
125/78.  Thus, diastolic pressure is not predominantly 100 or 
more, and systolic pressure is not predominantly 160 or more, 
and the criteria for a 10 percent evaluation are not met.  
Id., Diagnostic Code 7101.

On March 2007 VA examination, the examiner noted that there 
was no history of acute nephritis.  Creatinine was 1.2 mg/dL, 
which was within the normal range of 0.7 to 1.5.  Urea 
nitrogen was 22 mg/dL, which was a bit above the normal range 
of 9 to 20.  Albumin was 4 g/dL, well within the normal range 
of 3.5 to 5.  

Pursuant to the foregoing evidence, it is clear that a 30 
percent evaluation is not warranted for the Veteran's 
service-connected diabetic nephritis.  Hypertension is not at 
least 10 percent disabling, there in no sign of transient or 
slight edema, and albumin is not shown to be constant or 
recurring.  38 C.F.R. § 4.104, Diagnostic Code 7101; 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541.  

The Veteran's disability picture does not seem to have 
fluctuated during the appellate period, and a staged rating 
need not be considered.  Hart, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected diabetic nephropathy has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  His symptoms are contemplated by the 
Rating Schedule.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Diabetic retinopathy

The veteran's service-connected diabetic retinopathy has been 
rated noncompensably disabling by the RO under the provisions 
of Diagnostic Code 6099-6006.  38 C.F.R. §§ 4.20, 4.27, 
4.84a.  

Under Diagnostic Codes 6000 through 6009, diseases of the 
eye, in chronic form, are to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum rating of 10 percent is to be assigned 
during active pathology.  38 C.F.R. § 4.84a.  

On March 2007 VA eye examination, the Veteran indicated that 
eye problems were intermittent with remissions.  There were 
no eye-related hospitalizations or surgeries, and there was 
no history of trauma to the eyes.  He underwent bilateral 
focal laser treatment in early March 2007.  There were no 
incapacitating episodes related to the eyes.  There was no 
history of congestive or inflammatory glaucoma.  On 
examination, there were no right or left eye symptoms.  There 
was some blurring bilaterally, however.  Right eye corrected 
far vision was 20/25+, and left eye corrected far vision was 
20/30.  Right eye corrected near vision was 20/32, and left 
eye corrected near vision was 20/32.  Fundoscopic examination 
revealed the right eye macula was notable for focal laser 
scars, retinal pigment epithelium clumping and no clinically 
significant macular edema.  The left eye was notable for mild 
clinically significant macular edema, circinate ring of 
exudate, focal scars, and no retinal pigment epithelium 
clumping.  The examiner diagnosed diabetes mellitus with 
moderate to severe bilateral nonproliferative diabetic 
retinopathy; clinically significant macular edema of the left 
eye status post focal laser treatment; a history of 
clinically significant right eye macular edema status post 
focal laser treatment; age-related nuclear sclerotic 
cataracts; age-related presbyopia; and myopia with 
astigmatism.

VA treatment records, dated in May 2008, reflect that the 
appellant was seen in the eye clinic for follow-up.  He had 
noted no changes.  Best corrected visual acuity was 20/20-2 
in the right eye and 20/20 in the left eye.  Fundus 
examination revealed retinal pigment epithelium changes, left 
eye greater than right.  There was temporal circinate exudate 
of the left eye associated with mild blot hemorrhages.  The 
diagnostic assessment included moderate bilateral 
nonproliferative diabetic retinopathy, stable and history of 
clinically significant macular edema of the left eye, no 
clinically significant macular edema of the eyes on current 
examination.  

Pursuant to the regulations, a 10 percent evaluation is for 
application during the entire appeal period.  Corrected far 
vision was 20/25 on the right and 20/30 on the left in March 
2007 and 20/20-2 on the right and 20/20 on the left in May 
2008.  Such vision does not warrant a compensable evaluation.  
See 38 C.F.R. § 4.84d, Diagnostic Code 6079.  There is no 
reported pain, rest requirements, or episodic incapacity.  
There is, however, active pathology shown.  As such a 10 
percent evaluation is warranted during the appellate period.  
Id.; Hart, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected diabetic retinopathy has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  His symptoms are contemplated by the 
Rating Schedule.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, 8 Vet. App. at 227.  Finally, in making the 
determination regarding submission for an extraschedular 
evaluation, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for PTSD is denied.

Service connection for fibromyalgia is denied.

Service connection for chronic dermatitis is denied.

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for hypertension is denied.

An initial evaluation in excess of 10 percent for service-
connected peripheral neuropathy of the right upper extremity 
is denied.

An initial evaluation in excess of 10 percent for service-
connected peripheral neuropathy of the left upper extremity 
is denied.

An evaluation in excess of 10 percent for service-connected 
right foot neuropathy is denied.

An evaluation in excess of 10 percent for service-connected 
left foot neuropathy is denied.

A compensable evaluation for service-connected diabetic 
nephropathy is denied.

A 10 percent evaluation for service-connected diabetic 
retinopathy is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The Veteran's service-connected diabetes mellitus has not 
been comprehensively evaluated in approximately six years.  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As such, the RO/AMC must schedule a VA diabetes 
mellitus examination to ensure a complete and current record.  

The RO must associate with the claims file all VA clinical 
records dated from May 9, 2008 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all VA 
clinical records dated from May 9, 2008 to 
the present.

2.  Schedule a VA diabetes mellitus 
examination to determine the current 
severity of the Veteran's service-
connected diabetes mellitus.  Examination 
findings should include reference to the 
diagnostic criteria found in Diagnostic 
Code 7913.  All indicated diagnostic tests 
should be accomplished, and a rationale 
for all conclusions should be provided.  
The claims file should be made available 
to the examiner for review of pertinent 
documents therein in connection with the 
examination, and the examination report 
should reflect that such a review was 
conducted.

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


